Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 1 of 14 PagelD #:108

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

EDELSON PC, an Illinois professional
corporation,

Plaintiff,

v.

THOMAS GIRARDI, an individual,
GIRARDI KEESE, a California general
partnership, ERIKA GIRARDI a/k/a ERIKA
JAYNE, an individual, EJ GLOBAL LLC, a
California limited liability company,
GIRARDI FINANCIAL, INC., a Nevada
corporation, DAVID LIRA, an individual,
KEITH GRIFFIN, an individual,
JOHNSTON HUTCHINSON & LIRA LLP,
a California limited liability partnership,
ROBERT FINNERTY, an individual,

ABIR COHEN TREYZON SALO, LLP, a
California limited liability partnership,
CALIFORNIA ATTORNEY LENDING IJ,
INC., a New York corporation, STILLWELL
MADISON, LLC, a Delaware limited
liability company, and JOHN DOE 1-10,

Defendants.

Ne Ne Ne Ne ee a ee ee ee ee Sel gee See eee” ne” See! Sere Sn! Sime Sage!” Semel” See eee Se et”

Case No.: 1:20-cv-07115

Hon. Matthew F. Kennelly

DEFENDANT, KEITH GRIFFIN’S, MEMORANDUM IN SUPPORT OF HIS OPPOSED
MOTION TO DISMISS PURSUANT TO
FEDERAL RULE OF CIVIL PROCEDURE 12(b)(2)

NOW COMES Defendant, KEITH GRIFFIN (“Griffin”), an individual, by and through

his attorneys, ROSEN SABA LLP and CASSIDAY SCHADE, LLP, and, pursuant to Fed. R.

Civ. P. 12¢b)(2), hereby moves this Court to dismiss Plaintiff's, EDELSON PC’s, Complaint

(Doc. No. 1), and, in support thereof, Griffin states as follows:

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 2 of 14 PagelD #:109

INTRODUCTION

Edelson PC breathes fire and brimstone into a lawsuit that is nothing more than an
attempt to collect its own legal fees. Edelson defames a host of non-responsible parties while
seeking to recover millions for itself. Plaintiff, Edelson PC, an Illinois professional corporation,
named attorney Keith Griffin in its Complaint (See, Doc. No. 1) seeking payment of co-counsel
fees from Defendant Girardi Keese concerning the Lion Air Litigation. Attorney Griffin is a
former W-2 employee of Girardi Keese, a Los Angeles law firm, and a resident of Los Angeles,
California. Attorney Griffin is incontrovertibly not subject to personal jurisdiction in Illinois.
Mr. Griffin is, and has always been, a resident of the State of California and has never had a
principal place of business in Illinois. In addition, Plaintiff has not alleged any facts that
demonstrate attorney Griffin engaged in any suit-related conduct that created a substantial
connection to Illinois. Without justification or legal basis, Plaintiff has included a non-owner,
non-partner, employee in a fee dispute lawsuit against his former employer, Girardi Keese.

Personal jurisdiction is lacking and dismissal of attorney Griffin is appropriate.

STATEMENT OF RELEVANT FACTS

' Plaintiff, Edelson PC, brought a lawsuit for various contract-related claims relating to
payments of its attorney fees in connection with the Lion Air Litigation (See, in Re: Lion Air
Flight JT 610 Crash, Case No.: 18-cv-07686 (N.D. Ili., the Hon. Thomas M. Durkin presiding))
on December 2, 2020 (See, Doc. No. 1). Plaintiff also purports to bring claims on behalf of
former Girardi Keese clients (wrongful death claimants relating to the Lion Air crash), although
Edeison PC no longer represents these clients, no such client is a party to this action, and the

clients have already obtained judgments against Girardi Keese. (See Affidavit of Ryan Saba, Exs.

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 3 of 14 PagelD #:110

B-G). The remaining Defendants in this suit all reside in California. (See, Doc. No. 1, f 17-
30).

Plaintiff has not alleged any facts in the operative complaint, other than boiler-plate
language, that would confer personal jurisdiction over Defendant Griffin in the State of Illinois.
Plaintiff contends that Girardi Keese failed to honor certain co-counsel agreements relating to the
prosecution of various claims in the Lion Air litigation. Plaintiff contends that Defendant Griffin
breached co-counsel agreements, although such agreements were indisputably entered between
Plaintiff and Girardi Keese, not personally with employee-attorney Griffin.

The only alleged facts relating to Mr. Griffin in the operative complaint concerning the
legal fee dispute with Edelson start at paragraph 49 of the complaint (See, Doc. No. 1, { 49),
wherein Plaintiff contends that Defendant Griffin corresponded with Edelson managing partner
Rafey Balabanian. (See, Doc. No. 1, #9 49, 53, 55-56). It is undisputed that Rafey Balabanian
resides in California, practices at the San Francisco office of Edelson PC and that all
communications with Balabanian took place within the State of California. (See Affidavit of
Ryan Saba, Ex. A. See also Affidavit of Keith Griffin).

The crux of Plaintiff's complaint is that Thomas Girardi, the sole owner of Girardi Keese,
“who exercises exclusive and total control of all bank accounts for GK”, embezzled settlement
funds meant for Lion Air clients and failed to pay Edelson its co-counsel fees. (See, Doc. No. 1,
{| 63). All of the property at issue in the case, namely the settlement funds, was delivered to
Girardi Keese in California. (See, Doc. No. 1, | 115). All of the tortious activity complained of,
namely Girardi Keese’s failure to pay co-counsel fees, took place exclusively in California. (See,
Doc. No. 1, § 118). The operative complaint does not, and cannot, state any facts that confer

personal jurisdiction over Defendant Griffin in the State of Illinois.

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 4 of 14 PagelD #:111

LEGAL STANDARD
Federal Rule of Civil Procedure 12(b)(2) provides that a party may challenge the legality
of personal jurisdiction by motion prior to filing a responsive pleading. A motion to dismiss for
lack of personal jurisdiction pursuant to Rule 12(b)(2) tests whether a federal court has personal
jurisdiction over a defendant. See Fed. R. Civ. P. 12(b)(2); Central States v. Phencorp. Reins

Co,, 440 F.3d 870, 875 (7th Cir. 2006).

I. THE PLAINTIFF BEARS THE BURDEN TO ESTABLISH PERSONAL
JURISDICTION.

Once the defendant moves to dismiss the complaint for lack of personal jurisdiction, the
plaintiff bears the burden of demonstrating the existence of jurisdiction. See Purdue Research
Found. y.Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). In analyzing a Rule
12(b)(2) motion, courts may consider matters outside of the pleadings. See id. In the absence of
an evidentiary hearing, courts take plaintiff's asserted facts as true; however, where the plaintiff
fails to refute facts contained in the defendant’s affidavit, courts accept those facts in the
affidavit as true. GCIU-Employer Ret. Fund v, Goldfarb Corp., 565 F.3d 1018, 1020 n.1 (7" Cir,

2009).

Il. DUE PROCESS REQUIRES PLAINTIFFS TO ESTABLISH THAT THE COURT
HAS GENERAL OR SPECIFIC JURISDICTION OVER A DEFENDANT.

A court’s exercise of jurisdiction over the defendant must be authorized by the terms of
the forum state’s long arm statute and also must comport with the requirements of the Fourteenth
Amendment’s Due Process Clause. See Felland v. Clifton, 682 F.3d 665, 672 (7" Cir. 2012)
(citing Zamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir. 2010). The due process clause permits
the exercise of personal jurisdiction over a nonresident defendant as long as the defendant

purposefully has established “minimum contacts” with the forum state. Burger King Corp. v.

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 5 of 14 PagelD #:112

Rudzewicz, 471 U.S. 462, 474 (1985). It is well-established that the Due Process Clause of the
Fourteenth Amendment limits the personal jurisdiction of the courts. Bristol-Myers Squibb Co.
v. Superior Court of California, 137 S.Ct 1773, 1779 (2017), Walden v. Fiore, 134 S. Ct. 1115,
1122 (2014). Due process requires that nonresident defendants have certain minimum contacts
with the forum state. fd.

Under the minimum contacts requirement, a defendant may be subject to either “general
jurisdiction” or “specific jurisdiction”. Advanced Tactical Ordinance Sys., LLC v. Real Action
Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 2014). General jurisdiction only exists where a
defendant’s affiliations with the forum are so “continuous and systematic” as to render the
defendant essentially at home in the forum state. Bristol-Myers Squibb Co., 137 S.Ct. at 1785
(citing Goodyear Dunlap Tires Operations, SA v. Brown, 564 U.S. 915, 919 (2011). Absent
exceptional circumstances, courts must look to the defendant’s place of incorporation and
principal place of business to determine general jurisdiction. Daimler AG v. Bauman, 134 S.Ct.
746,760 (2014). For an individual, the paradigm forum for the exercise of gencral jurisdiction is
the individual's domicile. See Goodyear Dunlop Tires Operations, SA v. Brown, 564 U.S. 915,
924 (2011). In contrast, establishing specific jurisdiction requires that (1) the defendant must
have purposely availed himself of the privilege of conducting business in the forum state or
purposely directed his activities at the state; (2) the alleged injury must have arisen from the
defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport with

traditional notions of fair play and substantial justice. Felland, 682 F.3d at 673.

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 6 of 14 PagelD #:113

ARGUMENT

Plaintiff's allegations fail to establish general or specific jurisdiction over Defendant
Griffin, Plaintiff also fails to allege any facts to establish personal jurisdiction. The absence of
such facts is telling of the lack of evidence to establish that Defendant Griffin is subject to
personal jurisdiction. Griffin is not subject to general personal jurisdiction in Illinois as he is not
and never has been a resident of Illinois, has no principal place of business in Illinois and cannot
be considered “at home” in the State of Ilinois. Furthermore, Defendant Griffin is not subject to
specific jurisdiction in Illinois because Griffin did not purposely direct any injury-causing
activities in the forum jurisdiction and Plaintiffs claims do not arise from or relate to any actions
Defendant Griffin conducted in or directed to Illinois. Thus, the Court should grant Defendant
Griffin’s motion to dismiss because Griffin is not subject to personal jurisdiction in Illinois in

this action,

I. THE COURT SHOULD GRANT DEFENDANT GRIFFIN’S MOTION TO
DISMISS BECAUSE HE IS NOT SUBJECT TO GENERAL PERSONAL
JURISDICTION IN ILLINOIS.

For an individual, the paradigm forum for the exercise of general jurisdiction is the
individual's domicile. See Goodyear Dunlop Tires Operations, SA v. Brown, 564 U.S. 915, 924
(2011). The constitutional requirement for general jurisdiction is “considerably more stringent”
than that required for specific jurisdiction. United States v. Swiss American Bank, Lid., 274 F.3d
610, 618 (ist Cir, 2001) (internal quotations omitted); see also ESAB Group, Inc. v. Centricut,
Inc., 126 F.3d 617, 623 (4th Cir.1997) (“{TThe threshold level of minimum contacts to confer
general jurisdiction is significantly higher than for specific jurisdiction.”). General jurisdiction is

permitted only where the defendant has “continuous and systematic general business contacts”

with the forum. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416, 104

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 7 of 14 PagelD #:114

S.Ct. 1868, 80 L.Ed.2d 404 (1984); see also Hyatt Int'l Corp. v. Coco, 302 F.3d 707, 713 (7th
Cir, 2002); RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d 1272, 1277 (7th Cir.1997). These contacts
must be so extensive to be tantamount to a defendant being constructively present in the state to
such a degree that it would be fundamentally fair to require it to answer in an Illinois court in any
litigation arising out of any transaction or occurrence taking place anywhere in the world. See
Purdue Research Foundation v Sanofi-Synthelabo, SA,338 F.3d 773, 787 (7th Cir. 2003).

In the instant case, it is undisputed that Defendant Griffin is not and has never been
domiciled in the State of Illinois. (See Affidavit of Keith Griffin). In addition, Griffin does not
have such continuous and systematic business contacts with Illinois such that he could be
considered to be Hat home” in Illinois. As such, Defendant Griffin’s motion to dismiss should be
granted because there is absolutely no basis to exercise general jurisdiction over Defendant

Griffin.

I. THE COURT SHOULD GRANT DEFENDANT GRIFFIN’S MOTION TO

DISMISS BECAUSE GRIFFIN IS NOT SUBJECT TO SPECFIC JURISDICTION
IN ILLINOIS.

Specific jurisdiction exists where there is an affiliation between the forum and the
underlying controversy, i.e., some activity or occurrence “that takes place in the forum State and
is therefore subject to the State’s regulation.” Bristol-Myers Squibb Co. v. Superior Court of
California, San Francisco County, 137 $.Ct. 1773, 1780 (2017); Goodyear Dunlop Tires
Operations, S.A, vy. Brown, 564 U.S. 915, 919 (2011); See also Walden v, Fiore, 571 U.S. 277,
134 (2014). Specific jurisdiction is confined to the adjudication of issues deriving from, or
connected with, the very controversy that establishes jurisdiction. Bristol-Myers, 137 S.Ct at
1780. As the United States Supreme Court has explained, when there is no connection, specific

jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities in the

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 8 of 14 PagelD #:115

State. Bristol-Myers, 137 S.Ct. at 1781. What is needed is a connection between the forum and
the specific claims at issue. Bristol-Myers, 137 S.Ct at 1780. The mere fact that this conduct
affects a plaintiff residing in the forum state does not suffice to authorize jurisdiction. Walden,

134 $.Ct at 1125. The plaintiff cannot be the only link between the defendant and the forum. See

Walden, 134 8.Ct. at 1122.

In Walden, the United States Supreme Court analyzed the “minimum contacts” necessary

for the assertion of specific jurisdiction over a foreign defendant, articulating the inquiry as

follows:

The inquiry whether a forum State may assert specific jurisdiction over a
nonresident defendant “focuses on ‘the relationship among the defendant, the
forum and the litigation.’” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775
(1984) (quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)). For a State to
exercise jurisdiction consistent with due process, the defendant’s suit-related
conduct must create a substantial connection with the forum state.

134 S.Ct. at 1121. (emphasis added).

The Walden court went on to explain that the relationship of the foreign defendant to the
forum State has “[t]wo related aspects.” 134 S.Ct at 1122. Specifically, the Court noted:

First, the relationship must arise out of contacts that the “defendant himself”
creates with the forum State.” Burger King Corp. v. Rudzewicz, 471 U.S. 462,
475 (1985). Due process limits on the State’s adjudicative authority principally
protect the liberty of the nonresident defendant — not the convenience of plaintiffs
or third parties. See World-Wide Volkswagen Corp v. Woodson., 444 U.S. 286,
291-292 (1980). We have consistently rejected attempts to satisfy the defendant-
focused “minimum contacts” inquiry by demonstrating contacts between the
plaintiff (or third parties) and the forum state. See Helicopteros Nacionales de
Columbia, S.A. v. Hall, 466 U.S. 408, 417 (1984).

134 S.Ct at 1122. (emphasis added).

The second aspect of the defendant’s relationship with the forum State identified in

Walden is that:

 

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 9 of 14 PagelD #:116

Our “minimum contacts” analysis looks to the defendant’s contacts with the
forum State itself, not the defendant’s contacts with persons who reside
there. See, e.g., International Shoe v. State of Washington, 326 U.S. 310, 319
(1945). (Due process ‘does not contemplate that a state may make a binding
judgment in personam against an individual...with which the state has no
contacts, ties or relations’); Hanson v. Denckla,357 U.S. 235, 251 (1958)
(However minimal the burden of defending in a foreign tribunal, a defendant may
not be called upon to do so unless he has had the “minimal contacts” with the
State that are a prerequisite to its exercise of power over him”).

134 S.Ct. at 1122. (emphasis added),

The 7th Circuit applies a three-prong test to determine if a plaintiff has met its burden to
prove specific personal jurisdiction: (1) the defendant must have purposely availed himself of the
privilege of conducting business in the forum state or purposely directed his activities at the
state; (2) the alleged injury must have arisen from the defendant’s forum-related activities; and
(3) the exercise of jurisdiction must comport with traditional notions of fair play and substantial
justice. Felland, 682 F.3d at 673. Defendant Griffin in his individual capacity did not conduct
any business in the State of Illinois or individually direct any activity at the State. Furthermore,
any injury suffered by the Plaintiff did not arise from any forum-related activity by Defendant
Griffin. It would offend traditional notions of fair play and substantial justice to find Defendant
Griffin subject to personal jurisdiction in Illinois.

A. Defendant Griffin Did Not Purposely Avail Himself of the Laws and
Protections of ILinois.

Defendant Griffin was, and at all times identified in the operative complaint, a W-2
employee of Girardi Keese. (See Affidavit of Keith Griffin). The co-counsel agreement at issue
is indisputably between Girardi Keese, on the one hand, and Edelson PC, on the other hand. (See,
Doc. No. 1, { 102) Although the agreement was signed by Defendant Griffin in Los Angeles on
behalf of his employer Girardi Keese, such does not transform the subject agreement into a

personal obligation of Mr. Griffin, nor does it represent any personal or individual business

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 10 of 14 PagelD #:117

conduct within the State of Illinois. Any and al! contact that Mr. Griffin had with Edelson PC
employees was conducted as an employee of Girardi Keese and thereby cannot be manipulated
into any individual conduct of purposeful availment.

The United States Supreme Court in Calder v. Jones, 465 U.S. 783 (1984), laid out the
three requirements for determining whether conduct was purposefully directed at the forum state:
“(1) intentional conduct (or ‘intentional and allegedly tortious’ conduct); (2) expressly aimed at
the forum state; (3) with the defendant’s knowledge that the effects would be felt-that is, the
plaintiff would be injured-in the forum state.” Felland, 682 F.3d at 674-75. There can be no
argument that employee-attorney Griffin engaged in any intentional or tortious conduct knowing
that such would injure the Plaintiff in the forum state. Griffin is not a party to the fee-sharing
agreement between Girardi Keese and Edelson PC and maintained no control over the Girardi
Keese finances. (See Affidavit of Keith Griffin). There is simply no evidence to support a
contention that Defendant Griffin purposely availed himself of the law and protections in Illinois
when it is undisputed that he was not a party to the fee-sharing agreement under which Plaintiff

seeks recovery.

B. Plaintiff's Claims Do Not Arise or Relate to Defendant Griffin’s Actions in
IHinois.

Recently, in Bristol-Myers Squibb Co., the United States Supreme Court clarified the
scope of personal jurisdiction with respect to the second prong of the test. See 137 S.Ct. 1773.
The Court stated that “specific jurisdiction is confined to the adjudication of issues deriving
from, or connected with, the very controversy that establishes jurisdiction.” Bristol-Meyers
Squibb Co., 137 S.Ct. at 1780. “In order for a state to exercise specific jurisdiction, ‘the suit’
must ‘aris[e] out of or relat[e] to the defendant’s contacts with the forum.” Id (modifications

and emphasis in original) (citing Daimler, 134 S.Ct. 746). “When there is no such connection,

10

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 11 of 14 PagelD #:118

specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities in
the State.” Jd at 1781.

Although Defendant Griffin was improvidently named in this fee dispute complaint, there
is no question that any alleged involvement by Griffin took place solely in California. Plaintiff
concedes that the property in question, namely the settlement funds in the Lion Air matter, were
delivered to the Girardi Keese trust account in Los Angeles, California, (See, Doc. No. 1, 4 115).
Plaintiff lays claim to a portion of these settlement funds based on its fee agreement(s) with
Girardi Keese, which were also drafted and signed in California. The fact that the underlying
litigation on behalf of the Lion Air claimants took place in Illinois is ancillary and unrelated to
this fee dispute.' The Lion Air litigation in Illinois related solely to the prosecution and
settlement of various wrongful death claims. Plaintiff Edelson’s fees were never litigated or part
of any litigation in Illinois.

Plaintiff will likely contend that Defendant Griffin had communications with Edelson
lawyers and therefore stepped into the scope of personal jurisdiction. However, Griffin’s contact
with Edelson concerning the fee dispute between Girardi Keese and Edelson PC was made with
Edelson attorney Rafey Balabanian, who is a California lawyer with his Edelson business office
in San Francisco, California. (See, Doc. No. 1, {9 49, 53, 55-56; see also Affidavit of Ryan
Saba, Ex, A).

With respect to attorney contacts and communications implicating personal jurisdiction,
the Seventh Circuit looks to Wallace v. Herron, 778 F.2d 391 (7" Cir. 1985), and its progeny. In

Wallace, an Indiana resident sued three California attorneys in Indiana for malicious prosecution

 

To that end, Mr. Griffin did not even make an appearance in Court or file a Notice of

Appearance in Jn Re: Lion Air Flight JT 610 Crash, Case No.: 18-cv-07686 (N.D. ILL, the Hon.
Thomas M. Durkin presiding)

1]

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 12 of 14 PagelD #:119

based on a prior lawsuit the defendants litigated against the plaintiff in California. See John
Crane Inc. v, Simon Greenstone Panatier Bartlett, APC , 2017 U.S. Dist. LEXIS 41840, *32
(N.D, Ill. 2017) (citing Wallace v. Herron, 778 F.2d 391, 392). The plaintiff contended that the
court could exercise personal jurisdiction based on the defendant lawyers’ litigation-related
activities in the state, including serving discovery and causing the plaintiff to respond to five
complaints in the forum state where plaintiff resided. Wallace, Id. at 394. The Wallace court
found that the alleged malicious litigation activities constituted attenuated contacts and declined
to confer personal jurisdiction over the out-of-state attorneys.

“Other courts, in several jurisdictions, have similarly refused to exercise specific
jurisdiction over attorneys for the forum state contacts related to out-of-state litigation, even
when the attorneys were representing clients residing in the forum state.” John Crane Inc. at
*33. Just as here, the focal point of the allegedly bad conduct, namely Girardi Keese’s failure to
pay co-counsel fees, all took place in California. The underlying MDL litigation for the Lion Air
claimants is unrelated to the conduct at issue in this complaint. In Cote v. Wadel, 796 F.2d 981,
983-84 (7"" Cir. 1986), the Court declined to find personal jurisdiction over a Michigan lawyer
who was hired by a Wisconsin resident to represent her in a Michigan state court. “The Seventh
Circuit held that personal jurisdiction did not exist in Wisconsin, even though the lawyer directed
calls and letters to his client in Wisconsin, because the actions at issue in her suit — the
defendant’s failure to prosecute her initial lawsuit- all occurred in Michigan. The court explained
that the ‘only significant connection between the suit and Wisconsin is that the plaintiff lives
there’ and the ‘letters and phone calls that passed between’ the defendant and the plaintiff were

‘not enough to close the gap”. John Crane Inc. at *33-*34 (citing Cote, 796 F.2d at 983-84)

12

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 13 of 14 PagelD #:120

The Wallace line of cases are analogous to the instant litigation in that a forum residing
Plaintiff, Edelson PC, is attempting to haul a non-resident California attorney into the forum
based on alleged conduct that occurred outside of the forum. Again, there can be no dispute that
the fee contract at issue was created and signed in California, that the subject of the dispute,
namely the settlement funds, were delivered to California and any fee dispute related
communications by Defendant Griffin took place solely in California. Forum-state injury is not
enough. Tamburo, 601 F.3d at 706. “Bad financial consequences to a firm in Illinois...are not
the same as a tortious injury occurring to the firm in Illinois.” John Crane Inc, at *37-*38 (citing
Macey & Aleman v. Simmons, No. 10-C-6646, 2012 U.S. Dist. LEXIS 19828, 2012 WL 527526

at *4 (N.D. IIL. Feb. 15, 2012).

c, The Exercise of Personal Jurisdiction Over Defendant Griffin is Not
Reasonable in this Matter.

Plaintiff has not made allegations sufficient to establish that its claims arose from
Defendant Griffin’s activities and it cannot meet its burden to establish jurisdiction because all
activities related to Defendant Griffin occurred outside California. However, even if Plaintiff
could meet its burden (which it cannot), it would be unreasonable to assert jurisdiction over
Defendant Griffin in this case.

Factors relevant to the determination of whether the assertion of jurisdiction comports
with fair play and substantial justice include the burden on the defendant, the forum State’s
interest in adjudicating the dispute, and the plaintiffs interest in obtaining convenient and
effective relief. Burger King Corp. v. Rudzeicz, 471 U.S. 462, 471-476 (1985). Here, it cannot
be disputed that the burdens on Defendant Griffin to litigate this matter in Illinois is substantial-
Defendant Griffin is a now-unemployed attorney residing in California. Furthermore, there is no

way that the Plaintiff can obtain “convenient and effective relief’ from a lawsuit in Illinois as the

13

 
Case: 1:20-cv-07115 Document #: 42 Filed: 02/12/21 Page 14 of 14 PagelD #:121

contracting party to the fee dispute, Girardi Keese, has gone into bankruptcy and cannot be sued
or cross-claimed against in this litigation. (See, Doc. No. 37) Plaintiff must file its fee claim
against Girardi Keese in bankruptcy court in order to achieve effective relief. Assertion of
personal jurisdiction against Defendant Griffin, under the facts of this matter, does not comport

with traditional notions of fair play and substantial justice and as such, the Court should decline

to assert personal jurisdiction.
CONCLUSION

For the foregoing reasons, Defendant Griffin respectfully requests that the Court dismiss

Plaintiff's complaint as to Defendant Griffin for lack of personal jurisdiction.

Respectfully submitted,

/s/ Rvan Saba

Ryan Saba — Pro Hac Vice

Rosen Saba LLP

9350 Wilshire Boulevard, Suite 250
Beverly Hills, CA 90212

Telephone: (310) 285-1727

Fax: (310) 285-1728
rsaba@rosensaba.com

One of the Attorneys for Defendant,
Keith Griffin, an individual

John. A. O’Donnell, Sr.

CASSIDAY SCHADE LLP

222 West Adams Street, Suite 2900
Chicago, IL 60606

(312) 641-3100

(312) 444-1669 — fax
jodonnellsr@cassiday.com

Attorney for Defendant, Keith Griffin

14

 
